EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Ronald Feece on 07/26/2021.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 06/01/2021:

1. (Currently amended) A magnetic memory device, comprising:
a semiconductor substrate having a surface, a portion of the surface being treated to form a source line within the surface of the substrate; 
a vertical semiconductor channel formed on the source line; 
a word line which surrounds a middle portion of the vertical channel; 
an oxide layer located between the surface of the substrate and the word line, the oxide layer having an opening extending to the substrate; 
another oxide layer located on the word line and the oxide layer; and

wherein the vertical semiconductor channel comprises a pillar of semiconductor material having doped source and drain regions and grown epitaxially only on a region of the substrate that is within the opening of the oxide layer; 
wherein the oxide layer has a thickness that is chosen to provide a desired source gate overlap, the source gate overlap being [[the]] a distance between the source line and the word line, the source gate overlap being chosen to minimize parasitic resistance while also minimizing gate capacitance between the word line and the source line[[.]];and
wherein a deposition thickness of the oxide layer is between about 20 nanometers (nm) and about 30 nm and the deposition thickness of the another oxide layer is greater than the deposition thickness of the oxide layer.

Claim 4. (Canceled)

11.    (Currently amended) A magnetic device, comprising:
a semiconductor substrate having a surface, a portion of the surface being treated to form an electrically conductive source line;
a plurality of transistor structures, each of the transistor structures comprising: a vertical semiconductor channel formed on the source line; a word line which surrounds a middle portion of the vertical channel;
an oxide layer located between the word line and the surface of the semiconductor substrate, the oxide layer having an opening extending to the substrate; 
another oxide layer located on the word line and the oxide layer; and
a perpendicular magnetic tunnel junction (p-MTJ) sensor coupled to a first end of the vertical channel of each of the transistor structures;
wherein the vertical semiconductor channel comprises a pillar of a single semiconductor material having doped source and drain regions and grown epitaxially only on a region of the substrate that is within the opening of the oxide layer; 
wherein the oxide layer has a thickness that is chosen to provide a desired gate source overlap, the source gate overlap being [[the]] a distance between the source line and the word line, the source gate overlap being chosen to minimize parasitic resistance while also minimizing gate capacitance between the word line and the source line[[.]];
wherein a deposition thickness of the oxide layer is between about 20 nanometers (nm) and about 30 nm and the deposition thickness of the another oxide layer is greater than the deposition thickness of the oxide layer.


Allowable Subject Matter
3.	1-3, 5-17, 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a magnetic memory device comprising “wherein a deposition thickness of the oxide layer is between about 20 nanometers (nm) and about 30 nm and the deposition thickness of the 

For claim 11, the references of record, either singularly or in combination, do not teach or suggest at least a magnetic device comprising “wherein a deposition thickness of the oxide layer is between about 20 nanometers (nm) and about 30 nm and the deposition thickness of the another oxide layer is greater than the deposition thickness of the oxide layer” in combination with other limitations as a whole.


The closet prior arts on records are Kim et al (US 2010/0059837 Al), Park et al. (US Patent 8,946,670), Cha etal (US 2002/0140016 Al), Gruening et al. (US PGPUB 2008/0203469 Al), Carmen et al. (US PGPUB 2010/0142294 Al), Kakoschke et al. (US 2011/0171803 Al), Balakrisnan et al. (US Patent 9,722,048), Voshell et al. (US PGPUB 2007/0145464 A1), None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.

Claims 2-3, 5-10, 12-17, 19-20 are also allowed being dependent on allowable claims 1, 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897